Citation Nr: 1243078	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran was scheduled for a December 2009 videoconference hearing at the RO before a member of the Board; however, he did not appear for his hearing and his hearing request has accordingly been withdrawn.  


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service and did not manifest to a compensable degree within one year of separation from service. 

2.  Symptoms of diabetes mellitus were not chronic in service or continuous after service separation.

3.  The Veteran's diabetes mellitus type II is not related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a January 2006 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A preadjudicatory March 2006 VCAA notice letter included provisions for disability ratings and for the effective date of the claim.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, a Veterans Health Administration (VHA) medical expert opinion, and the Veteran's statements.  

The Board requested a VHA opinion was requested to address the Veteran's claim for service connection for diabetes mellitus in January 2011, and the requested opinion was received in February 2011.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2011 opinion is adequate as it addressed the questions presented, included a review of the evidence of record, and while the VHA examiner ultimately opined that he could not resolve the issue without resort to mere speculation, he provided a complete statement of the reasons and bases for the speculative opinion based on the evidence of record and his own expertise.   The Board finds that because a current diagnosis of diabetes mellitus is well established by the record, that a VA examination is not necessary this case, and that the request for an opinion is sufficient.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).

Veteran's representative contends in a November 2011 Brief that a remand is necessary to address two conflicting glucose readings taken in January 1978 and to consider other symptoms that could be related to the onset of diabetes mellitus.  Because both of the glucose readings taken in January 1978 were taken over a 30-minute time interval on the same day, and because oral glucose tolerance tests involve the measurement of the concentration of glucose in the plasma "after the ingestion of glucose over time" as compared to normal levels for that patient, see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1873 (30th ed. 2003), the Board finds that both readings were taken as part of the same glucose tolerance test (either a fasting test or a non-fasting test) and that reconciliation of the differential results in not necessary.  Additionally, the January 2011 request for the specialist's medical opinion specifically informed the examiner of pertinent evidence of record, to include the two separate blood glucose readings taken in January 1978, and the VHA examiner specifically stated in his report that he conducted a review of the service treatment records.  For these reasons, the Board finds that the VA examiner's opinion is adequately based on all relevant evidence of record which was reviewed, to include the separate glucose measurements taken in January 1978, and that the examiner was, nonetheless, unable to determine, based on his review of the evidence, whether this was a fasting or non-fasting reading as was clearly stated in the opinion.  The VHA examiner also delineated findings, to include random glucose readings of 200 or higher combined with classic symptoms of hyperglycemia, which could be considered for a diagnosis of diabetes mellitus.  Thus, the Board finds that potential symptoms for a diagnosis of diabetes mellitus were contemplated; but the examiner found, nonetheless, that he could not resolve the issue without resorting to speculation and gave an adequate rational for the conclusion.   For these reasons, the Board finds that the opinion is probative and that an additional remand for a supplemental opinion, based on the same factual background previously provided to and considered by the VHA examiner, is not warranted.  See Jones v. Shinseki, 23 Vet. App. 382 (2010), See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).



Service Connection Analysis 

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that diabetes mellitus is related to service.  The Board finds that the competent, credible, and probative evidence of record  demonstrates that diabetes mellitus was not manifest in service and did not manifest to a compensable degree within one year of separation from service, that symptoms of diabetes mellitus were not chronic in service or continuous after service separation, nor does it otherwise establish that currently diagnosed diabetes mellitus is related to service.

Service treatment records do not reflect any complaints, diagnoses, or treatment for diabetes mellitus, but do reflect treatment for weight problems. Service treatment records show that the Veteran had blood glucose readings taken twice on January 30, 1978 in conjunction with what appears to be routine physical evaluation.  A January 1978 clinical treatment report completed the same day as the Veteran's glucose tolerance test does not show complaints, findings or a diagnosis of diabetes mellitus.  Initial blood glucose readings taken at 1:14 P.M. that day show that the Veteran's blood glucose was initially reported as 60mg%.  A second reading, taken 30 minutes later that same day, (presumably after the ingestion of glucose, see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1873) shows that the Veteran's blood glucose was reported as 128mg%.  An April 1979 dental health questionnaire dated a few months later shows that the Veteran denied having diabetes mellitus.  

The Veteran was seen with a complaint of kidney/low back pain in January 1979, however, the Veteran's urine was reported as "within normal limits."  In March 1979, the Veteran's serum blood glucose was 87mg/dl.  At that time, the Veteran was being seen for a weight problem, having gained approximately 27 pounds since the day of his enlistment, at which time he weighed 169 pounds.  According to the examiner, the Veteran was 20 pounds overweight.  Accordingly, he was placed on a 1200 calorie diet; however, no diabetic dietary restrictions were noted in the clinical record.  

A May 1980 service treatment record disclosed that the Veteran elected not to undergo a separation examination, and that the records were reviewed, and no medical problems were noted.  However, at the time of a service medical examination in August 1984, a urinalysis reportedly showed normal sugar.  No pertinent diagnosis was noted.  

The earliest clinical indication of the presence of diabetes was revealed by a private medical record dated in June 2001, approximately 21 years following the Veteran's discharge from service, at which time he received a diagnosis of "medically impaired-diabetes."  

In January 2011, the Board sought a VHA medical expert regarding the nature and etiology of the Veteran's diabetes mellitus in light of blood glucose readings taken in service and the Veteran's treatment for weight gain.  An opinion was provided in February 2011.  With respect to the question of whether diabetes mellitus, at least as likely as not, had its origin during the Veteran's period of active service, the VHA examiner stated that he could not resolve the issue without resort to mere speculation.  He reasoned that, to date, a diagnosis of diabetes mellitus could be made with a fasting glucose reading of greater than or equal to 126; a hemoglobin alc reading of greater than or equal to 6.5; a random glucose reading of greater than or equal to 200 with classic symptoms of hyperglycemia; or a 2 hour post glucose challenge reading of greater than or equal to 200.  He stated that the Veteran had a documented glucose reading of 128 in January 1978.  He stated that the record, to the best of his review, did not document as to whether this was a fasting or non-fasting reading, which would determine whether it was or was not a reading consistent with diabetes mellitus.  The VHA examiner stated, therefore, that he could not resolve the issue without resort to mere speculation.  While the VHA examiner rendered a speculative opinion in this case, the Board finds that opinion was rendered by the correct facts as shown by the record, and that the VHA examiner provided sufficient reasoning for the opinion rendered based both on his own expertise and medical knowledge, and on specific findings in the claims file for the Veteran.  For these reasons, the Board finds that while the opinion is speculative, it is probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Based on the evidence of record, lay and medical, the Board finds that symptoms of diabetes mellitus were not chronic in service, diabetes mellitus did not manifest to a compensable degree within one year of service, nor were symptoms of diabetes mellitus continuous since separation from service.  As stated above, service treatment records do not reflect any diagnoses or treatment for diabetes mellitus.  While a separation examination was not completed, diabetes mellitus was not indicated prior to service separation, nor was it indicated in a later August 1984 service medical examination report.  Additionally, the earliest diagnosis of diabetes of record was in June 2001, 21 years following the Veteran's discharge from service.  

The Board finds that the Veteran has not presented credible lay evidence showing that diabetes mellitus was diagnosed in service or that symptoms of diabetes were continuous since separation from service.  The Veteran contends that he was diagnosed with and treated for type II diabetes mellitus and weight problems in service.  The Veteran is competent to describe diagnoses rendered in service and to describe his treatment in service; however, due to inconsistencies in the Veteran's statements with the service treatment records, which reflect neither treatment or diagnoses for diabetes mellitus, the Board finds that the Veteran's lay statements are not credible when weighed against the objective findings of record which are more contemporaneous to service.  The Board finds that the Veteran's denial of having been diagnosed diabetes mellitus in April 1979, a few months after glucose tolerance testing, weighs against any claim that diabetes was diagnosed during glucose blood testing in January 1978.  A diagnosis of diabetes mellitus was not otherwise indicated in service, nor did service treatment records reflect any symptoms or treatment related to diabetes mellitus.

The absence of contemporaneous medical evidence of continuity of symptomatology for 21 years after service is one other factor which weighs against the credibility of the Veteran's statements in regard to the continuity of back symptoms after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the Veteran is not credible in stating that he was diagnosed or treated for diabetes mellitus in service, and the Board finds that symptoms of diabetes mellitus were not chronic in service or continuous after service separation.
	
There is no competent or probative evidence of record which indicates that the Veteran's diabetes mellitus was incurred in service, only the Veteran's own assertions, that he was diagnosed with diabetes mellitus in service, made as part of the VA claim for compensation on appeal, and as the Board has already discussed above, the Veteran's lay statements are not credible in this case.  The Veteran is not competent to provide evidence on the question of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  A February 2011 VHA examiner was unable to resolve the question of whether diabetes mellitus likely had its origin in service based on findings from service treatment records, to include noted blood glucose readings.  As discussed above, the examiner gave an adequate rational for the conclusions reached in the opinion and the opinion is probative.  The opinion does not provide a basis for granting the claim.  The Court has explained that opinions which contain the mere speculation language, without more, amount to nonevidence neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court has also held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Therefore, the Board finds that a nexus has not been established by the competent, credible, and probative evidence of record between currently diagnosed diabetes mellitus and service.  

Diabetes mellitus was not incurred or aggravated in service, was not manifest within one year following the Veteran's separation from service, and no nexus has been established between the Veteran's current disability and his military service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.



(CONTINUED ON NEXT PAGE)

ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


